Citation Nr: 0918043	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-02 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected migraine headaches.

2.  Entitlement to service connection for herpes simplex 
virus II (HSV II).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1980.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded this case in March 2005 to schedule the 
Veteran for a hearing before the Board.  His hearing was in 
May 2006 before the undersigned Veterans Law Judge.

The Board subsequently remanded this case again in August 
2006 to comply with the notice provisions of the Veterans 
Claims Assistance Act (VCAA).  In November 2007, the Board 
reopened the Veteran's claims for service connection for an 
acquired psychiatric disorder and HSV-II and again remanded 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for VA compensation examinations to 
determine the etiology of these claimed disorders, but 
specifically in terms of whether they are attributable to the 
Veteran's service in the military (including by way of 
service-connected disability).


FINDINGS OF FACT

1.  Although the Veteran's service treatment records (STRs) 
do not show relevant diagnoses of a psychiatric disorder and 
HSV-II, they show relevant complaints, and the other medical 
evidence on file for consideration indicates relevant 
treatment rather immediately after his discharge from service 
for anxiety, depression, and HSV-II.

2.  Thus, despite the fact that there were no pertinent 
diagnoses in service, there were very shortly after service 
- thereby suggesting it is at least as likely as not these 
claimed conditions had originated earlier during service, 
though not detected.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, an 
acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
HSV-II was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service Connection for an Acquired Psychiatric 
Disorder

The Veteran claims he that while he was in service he was 
involved in a bar fight in which he was assaulted by a 
civilian who slammed his head into a beam, kicked him and hit 
him with a black jack.  He claims that he developed anxiety 
and depression as a result of that incident.  He also claims 
that, although he was never given psychiatric treatment in 
service, he sought treatment immediately after service and 
has continued to suffer from and be treated for anxiety and 
depression during the many years since.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a  
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Veteran's STRs show treatment for a laceration to his 
left eyebrow in November 1978, which required sutures 
(stitches).  This injury apparently resulted from the bar 
fight that he referred to in his letters in support of his 
claim.  He later developed headaches that also were 
attributed to that head trauma.  A July 1978 treatment record 
states he complained of anxiety and shaking hands and was 
referred to the social work department.  A February 1980 
treatment records states he looked tense.  A June 1980 record 
states he complained of anxiety and nervousness and trouble 
sleeping.  There are no records of psychiatric treatment 
in service, just these pertinent complaints.

Thus, although the STRs do not show the Veteran was diagnosed 
with a chronic psychiatric disorder in service, they clearly 
show he experienced some mental-health related issues, 
thereby providing evidence in support of his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  And, as will be 
explained, there also is additional medical and other 
evidence since service showing the symptoms he experienced in 
service were at least as likely as not the initial 
manifestation of his current, and now chronic, acquired 
psychiatric disorder.  38 C.F.R. § 3.303(b) and (d).

The Veteran's military service ended in October 1980, and his 
private medical records indicate he began receiving 
psychotherapy a relatively short time later, in February 
1981.  In a June 2003 letter, C.M.R.C., PhD., stated that he 
had been treating the Veteran since February 1981 with 
psychotherapy for episodes of severe depression and marked 
anxiety.  Dr. C.M.R.C. attributed the Veteran's conditions 
partly to his experiences in the Army.

The Veteran was hospitalized on two occasions, in March 1985 
and in June 2002.  The March 1985 hospitalization was for 
alcohol dependence.  The June 2002 hospitalization resulted 
in diagnoses of depression, mood disorder and alcohol/cocaine 
dependence. 

An August 1996 VA treatment record notes an adjustment 
disorder with depressive symptoms.  An August 1999 VA 
treatment record diagnosed generalized anxiety disorder, rule 
out cyclothymic disorder.  

In May 2000, A.R.R., M.D., diagnosed the Veteran with bipolar 
disorder.  This doctor noted the Veteran had been prescribed 
BuSpar, Depakote, and Xanax but did not give an opinion as to 
the etiology of the Veteran's condition.  He did, however, 
note the Veteran's claimed bad experiences in service.

An April 2008 VA psychiatric evaluation diagnosed the Veteran 
with anxiety disorder, alcohol dependence, and cyclothymic 
disorder by history.  However, the VA examiner did not 
believe the Veteran's psychiatric disorder was related to his 
military service because there was only a single entry in 
service of an acute anxiety reaction, which resolved, and no 
treatment for many years after service.  

The purported absence of treatment for many years after 
service, however, is not determinative of whether the Veteran 
experienced continuity of symptoms following his discharge 
from the military.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  These are two 
distinct determinations, and even as a layman the Veteran is 
competent to testifying having experienced relevant 
psychiatric symptoms since the alleged incident in service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In weighing the conflicting medical opinions, the Board finds 
the opinion of Dr. C.M.R.C. more probative than the VA 
examiner's as Dr. C.M.R.C. treated the Veteran for more than 
twenty years and the VA examiner had no prior evaluations of 
the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . ."); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).  Consider also, though, that there is no 
"treating physician rule" requiring the Board to give 
additional evidentiary weight to the opinion of a physician 
who treats the Veteran.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).

Nevertheless, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, there is an additional reason for favoring Dr. 
C.M.R.C's opinion over the VA examiner's because the VA 
examiner's is not supported by the record since anxiety or 
similar symptoms were noted on at least three occasions while 
the Veteran was in service (albeit of undetermined cause) and 
since Dr. C.M.R.C claims to have treated the Veteran for 
psychiatric conditions from February 1981 to June 2003, so 
for many years beginning shortly after the conclusion of the 
Veteran's military service, contrary to what the VA examiner 
indicated.

So, in light of the Veteran's objectively documented 
compliants of psychiatric symptoms in service, the very short 
interval between the end of his service and the start of his 
treatment with Dr. C.M.R.C., and his statements that he 
continued to suffer from anxiety and depression after 
service, the evidence is at least in relative equipoise, 
i.e., about evenly balanced for and against his claim, on 
this determinative issue of causation.  And, in these 
situations, the Veteran is given the benefit of the doubt.  
38 C.F.R. § 3.102.  Consequently, resolving all reasonable 
doubt in his favor, the Board finds that his psychiatric 
disorder originated in service.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its' duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, et seq.

II.	Service Connection for HSV-II

The Veteran claims that in 1980 while working as a lab 
technician in an Army medical laboratory he contracted HSV-II 
when a fellow soldier injected him in the thigh with the 
virus.  The Veteran claims that his diagnosis was not 
documented because he would no longer have been permitted to 
work in the laboratory.  After carefully reviewing the 
evidence of record, the Board finds that the evidence 
supports his claim.

The Veteran's STRs show treatment for thigh pain in June 
1980.  Shortly thereafter he was prescribed zinc oxide.  He 
contends that prescription for zinc oxide was for treatment 
of his HSV-II.  There is no indication he suffered from other 
skin conditions in service for which zinc oxide may have been 
prescribed.

In a December 2004 letter, I.S., M.D., stated that he had 
treated the Veteran for HSV-II starting in October 1980 while 
they were working together in Rincon.  

An April 2004 VA examination based on serology results 
diagnosed the Veteran with HSV-II and stated this condition 
most likely had originated in service.  Since the VA examiner 
based his opinion on a thorough review of the record, the 
Board finds that the opinion constitutes compelling evidence 
in support of the claim for service connection for HSV-II.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position).

So, in light of the Veteran's objectively documented 
treatment for HSV-II shortly after service, and the VA 
examiner's opinion linking the condition to service, 
the evidence is at least in relative equipoise, i.e., about 
evenly balanced for and against the claim, on this 
determinative issue of causation.  And, in these situations, 
the Veteran is given the benefit of the doubt.  38 C.F.R. § 
3.102.  Consequently, resolving all reasonable doubt in his 
favor, the Board finds that his HSV-II is related to his 
military service.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).



In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its' duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, et seq.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


